DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of species B, H and I in the reply filed on May 19, 2022 is acknowledged.  The traversal is on the ground(s) that:
“Applicant hereby elects Species B with traverse. Applicant submits that claim 1-16 and 35- 38 encompass the elected species. Applicants note that Species B-D are not directed to patentably distinct species, as alleged by the Office (See, e.g., pages 2-4 of the Office action), at least for the reason that claims 6-8 (Species C-E) depend from claim 5 (Species B). Therefore, Species B-E are not mutually exclusive and not directed to patentably distinct species.”
“Applicant hereby elects Species H with traverse. Applicant submits that claims 1-16 and 35-38 encompass the elected species. Applicants note that Species F-H are not directed to patentably distinct species, as alleged by the Office (/d), at least for the reason that: (1) claims 15-16 and 36-38 (Species G-H) depend from claim 1 (Species F); and (ii) claims 1-14 and 35 (Species F) recite “nucleotides of at least two different types (emphasis added),” which encompass “nucleotides of at least three different types ” and “nucleotides of four different types,” as recited in claims 15 (Species G) and 16 (Species H; claims 36-38 depend from claim 16), respectively. Therefore, Species F-H are not mutually exclusive and not directed to patentably distinct species.”
“Applicant hereby elects Species I with traverse. Applicant submits that claims 1-16 and 35- 38 encompass the elected species. Applicants note that Species I-L are not directed to patentably distinct species, as alleged by the Office (/d), at least for the reason that claims 10 and 13-14 (Species J-L) depend from claim 9 (Species I). Therefore, Species I-L are not mutually exclusive and not directed to patentably distinct species.”
This is not found persuasive because, with respect to species B-E, each of the further method steps results in a different method. With respect to species F-H, all of the species were found in the prior art, therefore all of the claims reading on a mixture of 2, 3 or 4 nucleotides will be considered. Regarding species I-L, the physical characteristics of the claimed nucleotides differ for each of the species, including unlabeled nucleotides, a mixture of labeled and unlabeled nucleotides, nucleotides labeled with the same dye and excited by the same frequency, and nucleotides labeled by different dyes and excited by the same frequency, which makes the species unobvious over each other.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-8, 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 19, 2022.
Claims 1-5, 9-12, 15, 16 and 35-38 are under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9-12, 15, 16 and 35-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vijayan et al. (US 9,951,385 B1; with a filing date of September 22, 2017; cited in the IDS).
Regarding claims 1, 2, 15 and 16, Vijayan et al. teach a method for nucleic acid sequencing, comprising: 
(a) providing a substrate comprising at least a first set of nucleic acid molecules and a second set of nucleic acid molecules, wherein said first set of nucleic acid molecules has sequence homology to a first template and wherein said second set of nucleic acid molecules has sequence homology to a second template, wherein said first template is different than said second template (col. 33, lines 14-67; col. 34, lines 1-67; col. 42, lines 59-67; col. 45, lines 16-22; ; where immobilized ternary complexes are taught; since a ternary complex comprises a primer complementary to the template, the primers of Vijayan et al. correspond to the first and second nucleic acid molecules claimed); 
(b) bringing said first set of nucleic acid molecules and said second set of nucleic acid molecules in contact with a reaction mixture comprising nucleotides of at least two different types, under conditions sufficient to permit transient binding of at least a subset of said nucleotides to nucleic acid molecules of said first set of nucleic acid molecules and said second set of nucleic acid molecules (col. 5, lines 7-67; col. 21, lines 23-37; col. 51, lines 3-67; col. 52-54; col. 55, lines 1-23); 
(c) detecting a first optical signal from said first set of nucleic acid molecules and a second optical signal from said second set of nucleic acid molecules, wherein said first optical signal and said second optical signal have a first frequency, and wherein said first optical signal and said second optical signal have different intensities (col. 21, lines 61-67; col. 22, lines 1-26; col. 52, lines 56-44; col. 53, lines 24-33; col. 54, lines 17-26; col. 55, lines 14-23); and 
(d) using said intensities of said first optical signal and said second optical signal to identify types of nucleotides of at least said subset of said nucleotides transiently bound to said nucleic acid molecules of said first set of nucleic acid molecules and said second set of nucleic acid molecules, thereby sequencing said nucleic acid molecules of said first set of nucleic acid molecules and said second set of nucleic acid molecules (col. 51, lines 50-67; col. 52, lines 1-25 and 46-67; col. 53, lines 1-13 and 36-67; col. 54, lines 1-8 and 28-67; col. 55, lines 1-13).
Regrading claims 3 and 4, Vijayan et al. teach stabilizing ternary complexes using non-catalytic metal ions such as calcium (col. 12, lines 64-67; col. 13, lines 1-8; col. 16, lines 1-14).
Regarding claim 5, Vijayan et al. teach removing the transiently bound nucleotides (col. 24, lines 22-46).
Regarding claims 9-11, Vijayan et al. teach using mixtures of labeled and unlabeled nucleotides present at different ratios (col. 22, lines 1-26).
Regarding claim 12, Vijayan et al. teach that one of the labeled nucleotides is G and that its label can be varied by different amounts in the reaction mixtures (col. 55, lines 14-19).
Regarding claim 35, Vijayan et al. teach reversibly terminated nucleotides (col. 15, lines 51-67; col. 17, lines 10-31).
Regarding claims 36-38, Vijayan et al. teach contacting the templates with a reaction mixture comprising four different types of nucleotides and two different labels (col. 51, lines 50-67; col. 52, lines 1-35 and 45-67; col. 53, lines 1-23).
10.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 27, 2022